Citation Nr: 0300018	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 
percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional 
Office (RO).

In November 2002, the veteran submitted additional 
documentary evidence, which was accompanied by a waiver of 
RO consideration.  See 38 C.F.R. 20.1304.  This additional 
evidence has been associated with the claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by symptomatology 
that is productive of social and industrial impairment of 
no more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

3.  The medical evidence shows that the veteran has level 
II hearing loss in the right ear and level I hearing loss 
in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2002).  

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.85, Tables VI, VII, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA.

The Board further notes that in Bernklau, supra., the 
Federal Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 
WL 733978, at 7 (Fed. Cir. Apr. 24, 2002), 
[*23] "that section 3(a) of the VCAA, 
unlike section 4, was not intended to be 
given retroactive effect." That decision 
was plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before 
the law was enacted, and must alter the 
outcome accordingly.' (Citations omitted.)  
But the Supreme Court has also held 
repeatedly that federal legislation is to 
be construed to avoid retroactivity unless 
we can discern clear congressional intent 
for that result. See, e.g., Landgraf  [v. 
USI Film Products, 511 U.S. 211 (1995)] at 
270 ("Since the early days of this Court, 
we have declined to give retroactive effect 
to statutes burdening private rights unless 
Congress had made clear its intent."); 
Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208, 102 L. Ed. 2d 493, 109 S. Ct. 468 
(1988) ("Congressional enactments and 
administrative rules will not be construed 
to have retroactive effect unless their 
language requires this result."). And the 
Court has emphasized that "the standard for 
finding such unambiguous direction is a 
demanding one. 'Cases where this Court 
[i.e., the Supreme Court] has found truly 
'retroactive' effect adequately authorized 
by statute have involved statutory language 
that was so clear that it could sustain 
only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to 
challenge the viability of Karnas, supra., and its 
progeny.  For purposes of this decision, however, the 
Board will continue to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the May 2002 Statement of the Case 
(SOC), and the August 2002 Supplemental Statement of the 
Case (SSOC), the veteran was provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claims on appeal.  The SOC and subsequent 
SSOC also notified the veteran of the pertinent laws and 
regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on 
appeal has been identified and obtained.  The evidence of 
record includes VA and private medical records, and 
reports of VA examinations conducted in conjunction with 
the claims.  In replies received in February and December 
2001, the veteran indicated that he did not have any 
additional medical evidence and that VA could proceed with 
adjudication of his claims.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of 
VA and the veteran in obtaining evidence.  In this regard, 
the Board particularly notes the RO letters to the veteran 
in February and December 2001.  These letters not only 
explained in plain language what evidence was needed to 
substantiate the claims, they also explained what the 
essential contents of that evidence must be, and advised 
the claimant of both what VA would do to obtain evidence 
and what type of evidence he should submit on his own 
behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance 
with VA's notification requirements to the extent required 
by law.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

Since the veteran has already been informed of the 
evidence needed to substantiate his claims and of the 
notification requirements, there is no further action 
which need be undertaken to comply with the provisions of 
the VCAA, and the veteran and his representative have 
pointed to no actions they believe need be taken.  
Therefore, there is no prejudice to the veteran in the 
Board proceeding to adjudicate the merits of the claims.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The veteran's service medical records are unavailable.

On a private psychiatric assessment dated in July 2000, 
the veteran reported having nightmares related to his 
Korean combat experiences.  He indicated that he was able 
to work as long as he worked alone.  He noted that he 
worked as a truck driver for 30 years and had been retired 
since 1995.  He indicated that he recently married his 
third wife and was happier now than ever.  Mental status 
evaluation noted that he was mildly depressed, but alert 
and oriented in all spheres.  Thought was logical and goal 
oriented.  He denied paranoia.  He indicated that he had 
thought of suicide, most recently 5 or 6 months ago, but 
had made no attempts.  He quit hunting because he could 
not kill anything.  The diagnosis was PTSD - severe 
symptoms that have affected all spheres of his life, 
though he was able to work under certain circumstances.  A 
global assessment of functioning (GAF) score of 40-50 was 
assigned.  

On VA psychiatric examination in October 2000, the 
veteran's reported symptomatology were recurrent 
nightmares, sleep problems, inclusive thoughts, 
flashbacks, anxiety, irritability, agitation, inability to 
complete tasks, a sense of foreboding and ruminating over 
the incidents.  He reported getting startled in 
experiencing any stimuli that reminded him of the war.  
For a long time, he reported abusing alcohol to numb his 
emotions that further caused problems in his functioning 
and interpersonal skills.  Over a period of time, he also 
developed major depression.  He had withdrawn increasingly 
from society and felt very uncomfortable around others.  
He denied a history of suicide attempt or self-injurious 
behaviors.  He also denied history of psychosis, mania, 
eating disorders, learning disorders, obsessive compulsive 
disorder or attention deficit hyperactivity disorder.  He 
had never been admitted to a psychiatric inpatient unit.  
He reported seeing a VA psychiatrist every three months.  

Mental status examination noted that the veteran was alert 
and oriented to time, place and person.  His mood was so-
so.  His affect was slightly anxious.  He had good 
concrete and abstract thinking.  Recall was fair and other 
faculties of memory were good.  His speech was clear and 
comprehensible.  He denied suicidal or homicidal 
ideations.  He also denied paranoid ideations or 
hallucinations.  He did not appear to respond to 
imperceptible stimuli.  His attention span and 
concentration were poor.  Social and formal judgments were 
fair.  Insight and reliability were good.  The examiner 
concluded that based on the veteran's reported history, 
clinical assessment and review of records, it was evident 
that the veteran suffered from PTSD related to his Korean 
War combat experiences.  In addition, he suffered from 
long-standing symptoms of major depression.  These 
symptoms appeared to have significantly impact his well-
being.  In addition, they had also impacted his 
interpersonal skills, marital relationships, and ability 
to sustain an occupation.  The examiner further stated 
that notwithstanding these symptoms, the veteran had also 
demonstrated some adaptive skills such as a long 
employment history.  The diagnosis were PTSD, chronic and 
major depression, moderate, recurrent, without psychosis.  
The GAF score was 60.  

An August 2001 report from Dr. R. R. noted an impression 
of bilateral sensorineural hearing loss possibly noise 
induced.  The physician noted that it may have been due to 
acoustic trauma in battle.  An uninterpreted audiogram 
attached to the report appears to show bilateral hearing 
loss, worse in the right ear.  Speech recognition was 92 
in each ear.  

In a September 2001 rating decision, the RO granted 
service connection for PTSD and bilateral hearing loss, 
evaluated as 30 percent and noncompensably disabling, 
respectively.  

VA outpatient treatment records dated from January 2000 to 
October 2001 reflect treatment for major depression and 
PTSD.  The records show that the veteran was taking 
trazodone 50 mg at bedtime and that his nefazodone was 
increased to 200 mg twice a day.  His GAF score was 60.  

In a statement dated in October 2001, a readjustment 
counseling therapist from the Vet Center in Oklahoma City, 
Oklahoma reported counseling the veteran for PTSD since 
June 2000.  The therapist stated that the veteran's PTSD 
had been chronic since his return from Korea and 
interfered with his ability to readjust.  He stated that 
based on VA regulations and criteria he supported an 
increase in his compensation.  

On VA audiological evaluation in March 2002, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
40
65
80
LEFT
N/A
30
30
55
55

Speech recognition was 84 percent in the right ear and 100 
percent in the left ear.

The veteran was afforded a VA psychiatric examination in 
April 2002.  He reported no problem falling asleep, but 
indicated that his sleep was very broken and interrupted.  
He had occasional dreams and nightmares of the war.  He 
seldom went out, occasionally going out dancing and dining 
with his wife.  Mental status examination revealed that 
the veteran was well groomed, sat quietly and maintained 
100 percent eye contact.  He was pleasant, cooperative and 
in no acute distress.  Speech had normal flow, volume and 
vocabulary.  Thought process was remarkable for its 
circumstantiality and tangentially, but no looseness or 
flight of ideas.  Though content was positive for 
flashbacks.  He reported having wide mood swings, being 
happy and sad with an unpredictable affect.  His affect 
was wide in range, jovial in nature.  Insight appeared to 
be intact and judgment was adequate.  He was cognitively 
intact.  He denied suicidal or homicidal ideations.  The 
diagnosis was chronic PTSD, mild in symptomatology and no 
recent change in functional status.  His GAF score was 70.  
The examiner commented that there was no evidence of major 
depressive symptomatology at the present time.  

VA outpatient treatment records dated from July to 
September 2002 reflect continued treatment for PTSD, 
including participation in a six week PTSD program.  In 
August 2002, the veteran reported improvement in his 
relationship with his wife.  He indicated that she had 
also noticed him laughing, smiling, and talking more.  He 
attributed this improvement to "getting things off my 
chest" by talking with other members of the group about 
military experiences that had troubled him.  He believed 
that intrusive thoughts and flashbacks would not bother 
him as much.  He indicated that he and his wife were 
planning to go dancing again after not having been in a 
long time.  He was looking forward to visiting some 
friends that weekend and had even found himself talking 
with strangers in public.  He believed the program would 
continue to help him in relationships with his wife and 
other people.  His GAF score was 55.  

Analysis

Disability ratings are assigned in accordance with the 
VA's Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating 
is a separate and distinct claim from a claim for an 
increased rating.  Fenderson v. West, 12 Vet App 119 
(1999).  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on facts found, a practice known as staged 
ratings.  Id. at 126.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

I.  PTSD 

The veteran's PTSD is rated as 30 percent disabling under 
Diagnostic Code 9411.  The Board notes that the rating 
criteria for evaluating mental disorders were 
significantly revised, effective November 7, 1996.  Where 
the law or regulations change while a case is pending, 
however, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, the record shows that the veteran's claim was 
filed in June 2000.  As such, his claim will be reviewed 
under the new regulations only.

Under the new criteria, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

After evaluating the evidence, the Board concludes that 
the veteran's PTSD symptomatology does not warrant an 
increased rating.  At no time has the veteran been shown 
to suffer from circumstantial, or stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impaired memory or 
impaired abstract thinking.  Although the July 2000 
private evaluation assigned a GAF score of 40-50, which 
corresponds generally to serious symptoms under the GAF 
scales, and noted that the veteran's symptoms were severe, 
the findings on mental status examination do not reflect a 
degree of impairment warranting a higher rating.  In this 
regard, the Board notes that the veteran was described as 
only mildly depressed.  He was alert and oriented in all 
spheres, and his thought was logical and goal oriented.  
He denied any paranoia.  He did note suicidal thoughts 
several months earlier, but had made no attempts.  Because 
of the clear discrepancy between the GAF score and the 
actual findings, the Board finds that little probative 
weight can be assigned to the GAF score.  Further, the 
actual findings are more probative because they are 
consistent with the other evidence of record whereas the 
GAF score is not.  

In this regard, the Board notes that the VA examination 
conducted a few months later in October 2000 also did not 
show the veteran to be functioning at a level commensurate 
with a higher rating.  While the veteran reported symptoms 
of recurrent nightmares, sleep problems, inclusive 
thoughts, flashbacks, anxiety, irritability, agitation, 
inability to complete tasks, a sense of foreboding and 
ruminating over the incidents, the only symptomatology 
found on psychiatric evaluation were a "so-so mood", a 
slightly anxious affect, and poor attention span and 
concentration.  His memory and abstract thinking were 
good.  His speech was clear and comprehensible.  He denied 
suicidal, homicidal or paranoid ideations.  He also denied 
any hallucinations.  His GAF score was 60, which 
corresponds generally to moderate.  While the examiner 
acknowledged that the veteran's symptomatology impacted 
his well-being, he noted that the veteran had demonstrated 
some adaptive skills such as a long employment history.  

The Board notes that the most recent evidence - a report 
of VA examination in April 2002 and VA outpatient 
treatment records dated from July to September 2002 - 
reflects significant improvement in the veteran's 
psychiatric condition.  The April 2002 VA examiner 
characterized the veteran's condition as mild while the 
outpatient treatment records show that the veteran's PTSD 
symptomatology decreased dramatically after he began 
participating in a PTSD program.  The veteran reported a 
reduction of intrusive thoughts and flashbacks and noted 
that he had even been able to talk with strangers in 
public.  He further reported that he and his wife had gone 
out dancing and that he was looking forward to visiting 
some friends.  

The Board has also noted the October 2001 statement of the 
therapist expressing support for a higher evaluation.  The 
Board finds that little probative weight can be assigned 
to this statement as it is essentially a conclusion with 
little supporting rationale.  The statemetn indicates the 
veteran had difficulty readjusting due to his PTSD after 
return from Korea with no specifics.  The statement 
further summarized that the veteran displays intense 
emotion when discussing certain recollections of his war 
experiences and manifested extended depression after 
watching a war movie.  The actual severity of these 
manifestations in relationshiop to the veteran's 
industrial and social adjustment is not specified.  The 
Board finds that the other evidence of record containing 
detailed findings as to manfiestions and GAF scores is far 
more soundly based and therefore is far more probative.  

Based on the above, the Board finds that the criteria for 
a disability rating in excess of 30 percent are not met.  
In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  The evidence of record does 
not show, however, that the manifestations of the 
veteran's service-connected psychiatric disability more 
closely approximate those required for a higher rating.  
For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to an initial rating in excess of 30 percent 
for PTSD.

II.  Bilateral Hearing Loss

The veteran's bilateral hearing loss is rated as 
noncompensably disabling under Diagnostic Code 6100.  The 
Board notes that the rating criteria for evaluating 
impairment in auditory acuity were revised, effective June 
10, 1999.  Where the law or regulations change while a 
case is pending, however, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, the record shows that the veteran's 
claim was filed in June 2000.  As such, his claim will be 
reviewed under the new regulations only.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average 
hearing threshold level as measured by pure tone 
audiometry tests for the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per seconds.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII, 
Diagnostic Codes 6100 to 6110.

TABLE VI

Numeric Designation of Hearing Impairment


Average Puretone Decibel Loss



0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+

92-
100
I
I
I
II
II
II
III
III
IV
Percent
84-
90
II
II
II
III
III
III
IV
IV
IV

76-
82
III
III
IV
IV
IV
V
V
V
V
of
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII

60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
Discrimin
ation
52-
58
VI
VI
VII
VII
VII
I
VII
I
VIII
VIII
IX

44-
50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X

36-
42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X

0-34
IX
X
IX
IX
IX
IX
IX
IX
IX

The August 2001 private audiogram is uninterpreted.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric 
data).  Accordingly, the private results can not be used 
in rating the veteran's hearing loss.  Therefore, the 
Board will rate the veteran's bilateral hearing loss based 
on data from the VA audiometric study.

On the VA audiological examination in March 2002, the 
veteran's right ear pure tone threshold average was 56.25; 
his speech recognition was 84 percent (Level II).  His 
average left ear pure tone threshold was 42.5; his speech 
recognition was 100 percent (Level I).  Accordingly, the 
schedular criteria for a compensable rating are not met.  
Moreover, since there are specific requirements in terms 
of pure tone threshold averages and speech reception test 
results for each percentage rating, the assignment of a 
compensable rating utilizing the provisions of 38 C.F.R. § 
4.7 is not appropriate.  The veteran's test results 
clearly fall within the parameters for a zero percent 
rating.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.85, 
Tables VI, VII, Diagnostic Code 6100.

As the preponderance of the evidence is against the 
veteran's claim for a compensable rating, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107. 



ORDER

Entitlement to an initial evaluation in excess of 30 
percent for PTSD is denied.  

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

